DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’915 (JP 2002-301915) in view of Ebiko (US 2013/0240107).
Regarding claim 1, JP’915 teaches a pneumatic tire comprising bead cores, a carcass layer, and a rim cushion rubber constituting a rim fitting surface of each bead portion (FIG.1).  FIG. 2 illustrates a bead core having a wire arrangement structure formed by arranging wire cross sections of the bead wires in the cross-sectional view in a tire meridian direction and reasonably satisfies the claimed rubber occupancy ratio limitation. 
JP’915 does not recite “bead cores formed by annularly and multiply winding one or a plurality of bead wire”.  However, Ebiko teaches a pneumatic tire comprising bead cores wherein each bead core is formed by a 
JP’915 does not recite 1.0 ≤ CH/L ≤ 10.0.  However, JP’915 satisfying the claimed relationship: 1.0 ≤ CH/L ≤ 10.0 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’915 teaches a tire size: 205/55R16 ([0037]) having a section height = 112.75 mm (112.75 = 205 x 0.55) and FIG. 1 of JP’915 illustrates a self-contact height that is sufficiently tall and less than the section height of the tire and FIG. 2 of JP’915 illustrates a wire arrangement of the bead core and Ebiko teaches a steel wire has a diameter from 1.2 to 1.4 mm ([0034]-[0035]).  
Circumferential length, L of the bead core illustrated in FIG. 2 of JP’915 is about 18 times a diameter of the steel wire ≈ 18 x 1.4 ≈ 25.2 mm.  NOTE: Ebiko teaches a steel wire diameter = 1.4 mm 
The claimed relationship requires “CH” to be between about 25.2 mm (1.0 X L) and about 252 mm (10.0 x L). 
The corresponding CH illustrated in FIG. 1 of JP’915 would reasonably satisfy the claimed relationship since the corresponding CH has sufficient height and is less than the section height of the tire (SH = 112.75 mm) and falls within the range of 25.2 mm -252 mm.

Regarding claim 2, L/SH ≈ 25.2/112.75 ≈ 0.22. 
Regarding claim 5, JP’915 does not recite 3.0 mm ≤ Wo + Wi ≤ 20 mm.  However, this claim limitation in the tire of JP’915 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the corresponding Wo + Wi dimension in FIG. 1 of JP’915 would numerically be in the vicinity of dimension T and T is in the range of 5 to 15 mm ([0022]). 
Regarding claim 10, Ɵ2 of FIG. 2 of JP’915 is 90°.
Regarding claim 11, FIG. 1 of JP’915 satisfies the claimed limitation.
Regarding claim 12, BW is preferably 5 to 15 mm (FIG. 1, [0016] of JP’915). 
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’915 with an outer diameter φ between 0.8 mm and 1.5 mm with endpoints included because Ebiko teaches a steel wire having a diameter from 1.2 to 1.4 mm ([0034]-[0035]) and providing a known steel wire diameter for the same tire constituent (i.e. bead core) yields predictable results.
Regarding claim 15, FIG. 2 of JP’915 satisfies the claimed limitation.

Claims 1, 3-4, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP’983 (JP 2013-078983) in view of Ebiko (US 2013/0240107) and JP’477 (JP 2009-274477). 
Regarding claim 1, JP’983 teaches a pneumatic tire comprising bead cores (2), a carcass ply (3), and a rim cushion rubber (11).  The carcass ply has a turned back portion (3b) contacting a main body portion (3a) of the carcass ply in a cross-sectional view in a tire meridian direction to form a closed region surrounding the bead cores (FIG. 3).  FIG. 3 illustrates a bead filler not disposed between a main body portion 3a and the folded back portion 3b and reasonably satisfies the claimed rubber occupancy ratio limitation.
JP’983 does not recite the bead cores are formed by annularly and multiply winding one or a plurality of bead wires.  However, Ebiko teaches a pneumatic tire comprising bead cores wherein each bead core is formed by a single wire that is wound around the bead core a plurality of times in an annular shape and the spacing between loops of the bead wire is not more than 0.3 mm.  The steel wire has a diameter from 1.2 to 1.4 mm and 4-6 loops are arranged in the tire width direction and 3-5 layers are stacked in the tire radial direction ([0010], [0034]-[0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with bead cores “formed by annularly and multiply winding one or a plurality of bead wires” and having “a predetermined wire arrangement structure formed by arranging wire cross-sections of the bead wires in the cross-sectional view in the tire meridian direction” since Ebiko evidences it is well-known/conventional to 
JP’983 does not recite 1.0 ≤ CH/L ≤ 10.0.  However, JP’477 teaches a pneumatic tire comprising a carcass ply wherein a turn up portion 3B is in contact with a main body portion 3A at a length in a tire radial direction along the carcass layer, L is 10-50% of the tire cross-section height ([0007]) and teaches a suitable bead core wire arrangement structure in FIG. 2C.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 such that it satisfies: 1.0 ≤ CH/L ≤ 10.0 since JP’983 teaches a tire size 195/65R15 having a section height = 126.75 mm (126.75 = 195 x 0.65), JP’477 teaches a pneumatic tire comprising a carcass wherein L = 10-50% of the tire cross-section height and a bead core wire arrangement structure in FIG. 2C, Ebiko teaches a steel wire of a bead core having a diameter from 1.2 to 1.4 mm, and providing known carcass dimensions and a known bead core wire arrangement for the same type of tire (i.e. passenger car tires) yield predictable results.  
“CH” of JP’983 = 50% of the SH = 0.50 x 126.75 ≈ 63.4 mm.
“L” = 10 times a bead wire diameter (FIG. 2C of JP’477) = 10 x 1.2 = 12 mm NOTE: Ebiko teaches a steel wire diameter = 1.2 mm 
“CH/L” = 63.4/12 ≈ 5.3

Regarding claim 3, SH-CH ≈126.75 - 63.4 ≈ 63.4 mm.
Regarding claim 4, JP’983 does not recite 0.60 x (HF/100) ≤ CH/PH ≤ 0.98.  However, this claim relationship in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’983 teaches a tire size 195/65R15 wherein the aspect ratio is 65%, JP’477 teaches a pneumatic tire comprising a carcass wherein L = 10-50% of the tire cross-section height and a bead core wire arrangement structure in FIG. 2C with a height that is approximately 4 times a bead diameter, and Ebiko teaches a steel wire forming a bead core having a diameter from 1.2 to 1.4 mm. 
“HF” of JP’983 = 65%
“CH” of JP’983 = 50% of the SH = 0.50 x 126.75 ≈ 63.4 mm.
“PH” of JP’983 < SH minus the height of the bead core < 126.75 - (4 x 1.2) < 121.95 mm
“CH/PH” would about 0.52 (0.52 ≈ 63.4/121.95) 

Regarding claim 10, JP’983 does not recite arrangement angle Ɵ2; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with the claimed arrangement angle Ɵ2 since providing a known bead core (FIG. 2C of JP’477) yields predictable results.
Regarding claim 13, JP’983 does not recite 1.10≤(Hc1-Hc2)/Hc2≤2.80.  However, this claim limitation in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because FIG. 2C of JP’477 teaches a bead core which satisfies the claimed relationship and recites motivation of reducing weight 

    PNG
    media_image1.png
    675
    636
    media_image1.png
    Greyscale

Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with an outer diameter φ between 0.8 mm and 1.5 mm with endpoints included because Ebiko teaches a steel wire having a diameter from 1.2 to 1.4 mm ([0034]-[0035]) and providing known steel wire diameter for the same tire constituent (i.e. bead core) yields predictable results.
Regarding claim 15, JP’983 does not disclose a wire arrangement structure; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with the claimed wire arrangement structure since providing a known bead core; such as, FIG. 2C of JP’477 yields predictable results. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP’983 (JP 2013-078983) in view of Ebiko (US 2013/0240107) and JP’477 (JP 2009-274477), as applied to claim 1, and further in view of JP’361 (JP 2007-045361) and JP’831 (JP 2008-068831). 
Regarding claim 6, JP’983 does not recite 1.0 ≤ Wo/Wi ≤ 10.0.  However, this claimed relationship in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’361 teaches a pneumatic tire for a passenger car having a chafer with a thickness TC about 2.0 to 7.0 mm and JP’831 teaches a pneumatic tire for a passenger car comprising an inner liner having a thickness of 0.5 mm and providing known dimensions for the same type of tire yields predictable results. 
Wo is about 5.0 mm (JP’361)
Wi is slightly greater than 0.5 mm (JP’831)
Wo/Wi necessarily be greater than 1 (see FIG. 3 JP’983) and slightly less than 10. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’983 (JP 2013-078983) in view of Ebiko (US 2013/0240107) and JP’477 (JP 2009-274477), as applied to claim 1, and further in view of EP’108 (EP 554108). 
Regarding claim 7, JP’983 does not recite total thickness K1.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with 2.5 mm ≤ K1 ≤ 6.5 mm because FIG. 1 of JP’983 teaches a slightly greater than a thickness of a sidewall rubber, EP’108 teaches a pneumatic tire for a passenger car wherein a gauge (i.e. thickness) of a sidewall rubber at the maximum width position is 1.0-2.5 mm (abstract), and providing known tire numerical dimension for the same type of tire yields predictable results. 
Regarding claim 8, JP’983 does not recite total thickness K2.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’983 with 0.3 mm ≤ K2 ≤ 3.0 mm since EP’108 teaches a pneumatic tire for a passenger car wherein a gauge (i.e. thickness) of a sidewall rubber at the maximum width position is 1.0-2.5 mm (abstract) and providing known tire numerical dimension for the same type of tire yields predictable results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP’983 (JP 2013-078983) in view of Ebiko (US 2013/0240107) and JP’477 (JP 2009-274477), as applied to claim 1, and further in view of JP’361 (JP 2007-045361) and EP’108 (EP 554108).
Regarding claim 9, JP’983 does not recite 0.10 ≤ K2/Wo ≤ 3.00.  However, this relationship in the tire of JP’983 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’361 teaches a pneumatic tire for a passenger car having a chafer with a thickness TC about 2.0 to 7.0 mm, EP’108 teaches a pneumatic 
“K2” = 2.5 mm (EP’108) 
“Wo” ≈ 5.0 mm (JP’361)
“K2/Wo” = 2.5/5.0 = 0.50. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        12/04/2021